Citation Nr: 0945414	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  04-14 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a heart disorder, 
including as secondary to a service-connected lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1961 to 
February 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which, inter alia, denied service connection 
for a heart disorder, including as secondary to a service-
connected lumbar spine disorder.  

This matter was previously before the Board in June 2007, at 
which time it, inter alia, remanded the issue currently on 
appeal for further evidentiary development.  The case has 
returned to the Board and is again ready for appellate 
action.

The Board observes that the Veteran was given 30 days to 
submit additional evidence and respond to the last 
supplemental statement of the case (SSOC) in May 2009.  
Subsequently, the Veteran submitted additional evidence, 
including duplicate treatment records, within 30 days of the 
SSOC, accompanied by a waiver of initial RO consideration.  
The Board accepts this statement for inclusion in the record 
and consideration by the Board at this time.  See generally 
38 C.F.R. §§ 20.709, 20.800, 20.1304 (2009).

Finally, based on a statement by the Veteran dated in 
December 2007, it appears he may be raising additional 
claims, including a claim for entitlement to a total rating 
based on individual umemployability (TDIU) due to his 
service-connected lumbar spine disability, though this is 
unclear.  In this regard, the Board may not entertain an 
application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108 (West 2002).  The RO has not fully 
adjudicated any other issue and the Board may not 
unilaterally take jurisdiction of any additional claims.  The 
RO should request the Veteran to clearly indicate what 
additional claims, if any, he wishes to pursue, and take 
appropriate action to adjudicate these claims, if any.  In 
any event, no other issue is before the Board at this time.


FINDINGS OF FACT

1.  There is medical evidence of current diagnoses of various 
heart disorders.

2.  There is no evidence of any heart disorder during service 
or within one year after service, or for many years 
thereafter.

3.  There is probative evidence suggesting that the Veteran's 
current heart disorder did not develop as secondary to his 
service-connected lumbar spine disorder.  


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
chronically aggravated by, any service-connected disability.  
38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in December 2002, 
June 2003, and July 2007.  These letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim, (2) informing the Veteran about the information 
and evidence the VA would seek to provide, and (3) informing 
the Veteran about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the 
RO has provided all notice required by the VCAA as to the 
three elements of notice.  38 U.S.C.A. § 5103(a).  See 
Pelegrini II, Quartuccio, supra.

Additionally, in the June 2003 VCAA letter, the RO informed 
the Veteran of additional information necessary to establish 
service connection for a disability as secondary to a 
service-connected disability.  

Further, the July 2007 VCAA letter from the RO further 
advised the Veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he 
has received all required notice in this case, such that 
there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice was 
provided in July 2007, after issuance of the initial 
unfavorable AOJ decision in August 2003.  However, both 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in 
December 2002 and June 2003, followed by subsequent VCAA and 
Dingess notice in July 2007, the RO readjudicated the claim 
in an SSOC dated in May 2009.  Thus, the timing defect in the 
notice has been rectified.  In any event, the Veteran has 
never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claim.  
As such, the Veteran has not established prejudicial error in 
the timing of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and private 
treatment records as identified and authorized by the 
Veteran.  The Veteran and his representative also have 
submitted several statements in support of his claim.  
Further, he was provided with a VA examination in February 
2009 in connection with his claim.  Therefore, there is no 
indication that any additional evidence remains outstanding; 
therefore, the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its June 2007 remand.  Specifically, the RO 
was instructed to provide the Veteran with VCAA notice as 
required by Dingess, supra; and to provide the Veteran with a 
VA examination to determine the nature and etiology of any 
heart disorder, including as secondary to a service-connected 
lumbar spine disorder.  The Board finds that the RO has 
complied with these instructions and that the February 2009 
VA examination report substantially complies with the Board's 
June 2007 remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).  


Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including cardiovascular-renal disease, including 
hypertension).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

A disability also can be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  A claim for secondary service 
connection requires competent medical evidence linking the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  
See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like Velez, that competent medical nexus evidence is required 
to associate the secondary disorder with the service-
connected disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

The Board also notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the U.S. Court of Appeals for Veterans Claims' 
(Court) ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the Veteran to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which clearly favors the claimant.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran asserts that he is entitled to 
service connection for a heart disorder, including as 
secondary to his service-connected lumbar spine disorder, 
because the lumbar spine disorder prevents him from 
exercising and has contributed to his heart problems.  See, 
e.g., statement attached to VA Form 9 dated in March 2004.  

The Board initially notes that the RO also considered direct 
service connection for this alleged disability.  When 
determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, the 
Board will address service connection on both a direct and 
secondary basis in this appeal. 

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a recent VA examination revealed that 
the Veteran has coronary artery disease, etiology ischemic 
heart disease manifested by underlying coronary 
arteriosclerosis; post myocardial infarction, inferior; post 
anterior myocardial infarction; cardiogenic shock with 
hypotension post anterior myocardial infarction; recurrent 
sustained and unsustained ventricular tachycardia post 
anterior myocardial infarction; residual ischemic 
cardiomyopathy with residual left ventricular systolic 
function of 20 percent; post orthrotopic heart transplant, 
indication refractory congestive heart failure; and femoral 
aortic stent in 2001.  See VA examination report dated in 
February 2009.  Past and recent VA treatment records also 
revealed ongoing and frequent treatment for symptomatology of 
various heart disorders.  Thus, the evidence of record 
confirms that the Veteran currently has a heart disorder.

With regard to secondary service connection, the recent VA 
examination provided to the Veteran in February 2009 failed 
to establish the necessary link between the Veteran's current 
heart disorder and his service-connected lumbar spine 
disorder.  Velez, 11 Vet. App. at 158; see also Wallin v. 
West, 11 Vet. App. 509, 512 (1998), and McQueen v. West, 13 
Vet. App. 237 (1999).  In this regard, the February 2009 VA 
examiner thoroughly reviewed the Veteran's personal history 
and past medical history, including history of his service-
connected lumbar spine and his heart disorders.  The VA 
examiner noted that the Veteran was able to work throughout 
his lifetime, continuing even after his medical discharge 
from service due to his back injury and after re-injuring his 
back in 1974.  He also noted that the Veteran continued to 
participate in recreational activities, including golfing, 
and that he never received instructions from his physician to 
limit his physical activity, though he was advised at one 
point to stop smoking.  Based on this review, the VA examiner 
concluded that the Veteran's service-connected lumbar spine 
disorder did not affect his ability to exercise and maintain 
low-level activity; thus, it did not aggravate or contribute 
to any pathologic process involving the cardiovascular 
system.  See VA examination report dated in February 2009.  
Furthermore, a review of the Veteran's extensive post-service 
treatment records reveals no evidence whatsoever of a link 
between his heart disorder and his service-connected lumbar 
spine disorder.  

Nevertheless, the Veteran's private treating physician has 
submitted two statements indicating a positive link between 
the Veteran's heart disorder and his service-connected lumbar 
disorder.  Specifically, in an August 2003 statement, the 
physician stated that both the Veteran's in-service back 
injury and his history as a long-term smoker "may well have 
played a role in the development of his coronary disease and 
myocardial infarction."  See statement from S.W. Hutchins, 
M.D., dated in August 2003.  In a July 2007 statement, Dr. 
Hutchins reiterated his aforementioned opinion, and indicated 
that, "[a]lthough we cannot say with any degree of certainty 
what was the absolute cause of [the Veteran's] cardiac 
issues, I believe that his inability to exercise could be a 
significant contributor...to this process of atherosclerotic 
heart disease."  See statement from S.W. Hutchins, M.D., 
dated in July 2007.  

However, the Board finds these two statements to be of 
limited probative value because there is no indication that a 
review of the Veteran's pertinent STRs or other post-service 
records was conducted by Dr. P.P.  See Elkins v. Brown, 5 
Vet. App. 478 (1993); Black v. Brown, 5 Vet. App. 177 (1993) 
(highlighting doctor's failure to consider the relevant pre- 
and post-service medical history).  There was also no 
consideration by Dr. Hutchins of the Veteran's family history 
of heart disorders.  In this regard, medical history provided 
by a Veteran and recorded or transcribed by an examiner 
without additional enhancement or analysis is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

One of the factors for assessing the probative value of a 
medical opinion is the physician's access to the claims file.  
Prejean v. West, 13 Vet. 444, 448-9 (2000). Review of the 
claims folder is significant since opinions provided are 
based on the correct facts.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  But a lack of review of a VA claims file does 
not render a medical opinion incompetent.  See generally 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In the 
present case, review of the claims folder is significant, 
because the February 2009 VA examiner clearly cited the 
Veteran's aforementioned risk factors as being responsible 
for the progression of the cardiovascular disease and noted 
his ability to maintain gainful employment and engage in 
recreational activities.  As such, the opinion outweighs the 
private medical opinions.  

Thus, based on a review of the Veteran's records in their 
entirety, and the February 2009 VA examination report, the 
Board finds that service connection on a secondary basis for 
the Veteran's heart disorder is not warranted.

Additionally, without evidence showing that they have medical 
training or expertise, neither the Veteran nor his 
representative is competent to offer a medical opinion as to 
a secondary relationship between the Veteran's current heart 
disorder and his service-connection lumbar spine disorder.  
See 38 C.F.R. § 3.159(a)(2); Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.          
  
As to direct service connection, a review of the Veteran's 
STRs reveals no evidence of treatment for, or diagnosis of, 
any heart disorder or symptomatology thereof in service.  38 
C.F.R. § 3.303.  The Veteran's separation examination in June 
1968 also found no abnormality with his cardiovascular 
system.  Thus, the Veteran's STRs, as a whole, provide clear 
negative evidence against the service connection claim on a 
direct basis.

Post-service, treatment records are negative for any 
complaint of, or treatment for, any heart problem or disorder 
until January 1996, when the Veteran suffered an inferior 
myocardial infarction.  See, e.g., private treatment records 
from St. Michael's Health Care Center dated in January 1996.  
This occurrence of myocardial infarction came approximately 
25 years after discharge from service.  The Federal Circuit 
Court has held that such a lengthy lapse of time between the 
alleged events in service and the initial manifestation of 
relevant symptoms and/or diagnosis after service is a factor 
for consideration in deciding a service-connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Therefore, the presumption of in-service incurrence for 
cardiovascular-renal disease is not for application.  38 
U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 
3.309.  Additionally, service connection may not be 
established based on chronicity in service or post-service 
continuity of symptomatology for a heart disorder.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.     

Specifically, upon a detailed review of the claims file and 
the Veteran's personal and medical history, and an 
examination of the Veteran, the VA examiner noted that the 
Veteran's onset of coronary artery disease was remote from 
his time of active service from 1961 to 1969 as it began in 
1996 with his first inferior myocardial infarction.  The VA 
examiner also indicated that arteriosclerosis is the 
underlying etiology, which developed over a lifetime; there 
is no way to determine which period or years in the Veteran's 
life contributed the most to the end result of critical 
disease in the coronaries.  Thus, the VA examiner concluded 
that the Veteran's heart disorder is less likely as not 
related to his military service.  See VA examination report 
dated in February 2009.  Since there is no contrary medical 
examination of record, the Board finds that this report is 
entitled to great probative weight and provides evidence in 
favor of the claim for direct service connection.  

Additionally, no medical evidence supports the Veteran's 
assertion that his heart disorder is related to service.  See 
Boyer, 210 F.3d 1351; Maggitt, 202 F.3d 1370.  Specifically, 
no post-service medical records obtained by VA or submitted 
by the Veteran link his heart disorder to service; these 
medical reports simply do not in any way associate the heart 
disorder with his military service.  

Thus, as a whole, post-service medical records provide no 
evidence to support the Veteran's claim for service 
connection for a heart disorder as they reveal a heart 
disorder that began years after service with no connection to 
service.

The Board emphasizes that, while the Veteran is competent to 
state that he has experienced symptoms associated with his 
heart disorder over time, he is not competent to render an 
opinion as to the medical etiology of his current heart 
disorder, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a heart disorder, including as 
secondary to a service-connected lumbar spine disorder, is 
denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


